Citation Nr: 9901230	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected bilateral pes planus, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for service 
connected hypertension with atrial fibrillation and history 
of stroke, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
March 1971.

The issues now on appeal to the Board of Veterans Appeals 
(Board) arise from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to 
disability evaluations in excess of 10 percent for either of 
the above-captioned disorders.  The veteran timely perfected 
an appeal encompassing both of these issues.

The Board notes that the aforementioned November 1996 rating 
decision also denied an increased evaluation for a right 
shoulder disability.  As no appeal from this decision has 
been filed, this issue is not in appellate status.

The Board notes that the RO denied entitlement to an 
increased compensable) evaluation for service connected 
hearing loss in a December 1996 rating decision, and the RO 
sent the veteran notice of this decision in January 1997.  As 
no appeal has been taken from this decision, this issue is 
not in appellate status.

Likewise, the Board also notes that the RO appears to have 
denied a temporary total rating under 38 C.F.R. § 4.29 both 
in February 1997 and in June 1997.  As no substantive appeal 
regarding this issue is of record, this issue is not in 
appellate status either.

The issue of entitlement to an increased evaluation for 
hypertension with atrial fibrillation and history of stroke 
is discussed in the REMAND following the ORDER portion of the 
DECISION.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veterans appeal has been obtained by 
the RO.

2.  The veterans bilateral pes planus currently is 
manifested by bilateral flat foot deformities, a shuffling 
gait, diffuse tenderness over the joints of the metatarsal 
region, and daily pain and discomfort that is unrelieved by 
orthopedic shoes and surgical intervention, and only 
temporarily relieved by periodic, multiple narcotic and 
steroid injections.

3.  The veterans bilateral pes planus is not shown to 
produce marked pronation, extreme tenderness of the plantar 
surfaces of the feet, or marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for service 
connected bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5276 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

By an August 1971 rating decision, the RO granted service 
connection for bilateral, symptomatic pes planus and assigned 
a 10 percent disability evaluation, effective from April 1, 
1971.  The rating sheet reflects that this rating was based 
on the veterans having been on an L-3 permanent profile 
during military service as he had been restricted from 
marching for distances longer than a mile, from double 
timing, and from standing for long periods of time.  At the 
time of the decision, the pes planus was symptomatic, and had 
been so for the prior six or seven years.

In September 1996, the veteran filed a claim for an increased 
evaluation for his service connected pes planus.  In October 
1996, VA medical records dating from January 1995 to October 
1996 were associated with the claims file.  There is a 
notation in a March 1995 record that the veteran had reported 
on that date in order to receive orthopedic shoes.

In November 1996, the veteran underwent a VA compensation and 
pension examination.  The veteran reported that he had worked 
after his military service as a policeman with the University 
of South Carolina and that he had a long history of bilateral 
foot problems.  He had noted aching since the mid-1960s.  
There was no history of injury.  He had had a bunionectomy on 
his left foot and he had had a bone spur removed from his 
right foot.  He said that he was wearing special shoes but he 
still felt a fair amount of aching and daily discomfort.  He 
had had multiple injections in various parts of his feet, 
which generally lasted three to four months.  The examiner 
noted that the veterans ability to ambulate was limited both 
by his foot condition and by a previous stroke.  The veteran 
reported that while Motrin had relieved his pain in the past, 
he was no longer able to take it because it would adversely 
affect his post-stroke therapy.  The examiner noted that the 
veteran walked with a slow, shuffling gait.  He also had 
bilateral flat feet deformities, but on non-weight bearing 
status and toe-raising status he was able to reconstitute a 
normal arch.  The left foot betrayed no hallux valgus 
deformity.  The feet were diffusely tender to palpation over 
the first metatarsophalangeal joint and over the joints of 
the metatarsal region.  The examiner noted that his 
neurovascular system and his posterior tibial pulses were 
intact.  An X-ray of the left foot showed evidence of a prior 
bunionectomy over the distal first metatarsal bone and 
degenerative changes at the metatarsophalangeal joint of the 
great toe as well as pes planus.  An X-ray of the right foot 
showed a small bone spur at the plantar surface of the 
calcaneus but the right foot was otherwise negative.  The 
examiners impressions were bilateral flat foot deformity, 
status-post bunionectomy of the left lower extremity and 
status-post excision of a bony spur on the right foot.

In February 1997, the RO received a statement from Emmanuel 
Willis, D.P.M., a staff podiatrist with the Moncrief Army 
Hospital.  Dr. Willis reported that he had been treating the 
veteran for three years for his foot problems, which he noted 
had extended back to his military service when he had been 
placed on permanent profile with a diagnosis of pes planus.  
Dr. Willis noted that the pain and disability associated with 
the veterans right foot had increased to the point where he 
needed assisted ambulation.  Even after conservative and 
surgical intervention the pain had not decreased, and because 
of anticoagulant therapy, his pain could not be controlled 
with anti-inflammatory medications.  Only narcotic and 
steroid injections could control the pain, and then only for 
a short time.

Along with Dr. Williss letter, there were medical records 
from the Moncrief Army Hospital.  These show that in August 
1995, the veteran complained of right foot pain with only 
short term relief.  The pain was in the mid-tarsal region 
medially, it was constant, and it was worse when standing.  
It fluctuated in intensity from four to ten on a ten-point 
scale when not weight-bearing.  He was on multiple 
medications, and wearing prescription shoes, which had 
brought him some benefit in the preceding two months.  There 
was a decreased plantar arch.  In October 1995, the veteran 
was reported to have a history of chronic right foot pain 
secondary to degenerative joint disease.  Shortly thereafter, 
the veteran reported slight right foot tenderness elicited on 
motion of the mid-tarsal area of the right foot.  The 
assessment was of a resolving pain secondary to degenerative 
joint disease in the mid-tarsal area of the right foot.  In 
December 1995, exostoses on the first metabase in the right 
foot were found along with degenerative joint disease of the 
mid-tarsal area.  In June 1996, the veteran had an 
exostosectomy of the first metabase of the right foot.  In 
August 1996, there was slight tenderness, but the foot was 
well-healed.  


II.  Analysis

Initially, the Board notes that the veterans claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also finds that all 
relevant evidence for an equitable disposition of the claim 
has been obtained, and that no further assistance to the 
veteran is required to comply with VAs duty to assist him 
pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veterans present symptomatology with the criteria set forth 
in VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1998).  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1998).  The veterans 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran currently is service connected for bilateral pes 
planus, evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  That diagnostic code provides 
that where bilateral pes planus is pronounced, meaning there 
is marked pronation, extreme tenderness of the plantar 
surfaces of the feet, and marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, a 50 percent 
disability rating is to be assigned.  Where bilateral pes 
planus is severe, meaning that there is objective evidence of 
marked deformity (pronation, abduction, et cetera) 
accompanied by accentuated pain on manipulation and use, with 
an indication of swelling on use and characteristic 
callosities, a 30 percent rating is to be assigned.  Where 
pes planus is moderate, meaning that the weight-bearing line 
is over or medial to the great toe, there is inward bowing of 
the tendo achillis and there pain on manipulation and use of 
the feet, a 10 percent rating is to be assigned whether the 
symptoms are bilateral or unilateral.

Initially, the Board notes that consideration of the present 
disability picture is complicated by the presence of 
nonservice-connected degenerative joint disease in both feet, 
established by X-ray findings, most recently in November 
1996.  Degenerative changes were discovered at the 
metatarsophalangeal joint of the great toe in the left foot, 
and a small bone spur was discovered at the plantar surface 
of the calcaneus in the right foot.  The veteran had an 
exostosectomy performed on his right foot and prior to that 
surgical procedure complained of foot pain was related by 
physicians to degenerative joint disease in the mid-tarsal 
area of the right foot rather than to his service-connected 
flat feet per se.  This, according to the records, was in 
October 1995; another October 1995 record indicates that this 
pain was resolving, however, and there was only slight foot 
tenderness elicited on motion.

While the veteran has argued that all of his current foot 
symptoms are attributable to his service-connected pes 
planus, it seems likely that at least part of his symptoms 
are attributable to his nonservice-connected degenerative 
joint disease  at least where the right foot is concerned.  
The evidence, however, does not permit attribution of all of 
the symptoms, specifically the pain suffered by the veteran 
that seems to be the most intense and functionally limiting 
of the symptoms, to the veterans nonservice-connected 
conditions.  The November 1996 examination report discusses 
the veterans complaints of pain in the context of a 
diagnosis of bilateral flat foot deformity and not in terms 
of a diagnosis of degenerative joint disease.  Similarly, the 
letter submitted by Dr. Willis, the veterans podiatrist for 
at least the past three years, discusses the veterans 
considerable pain in the context of a long history of 
bilateral pes planus.  

The evidence as it stands does not afford a clear basis for 
apportioning the veterans pain to service-connected and 
nonservice-connected conditions respectively.  Similarly, the 
veteran was noted to have a shuffling gait in the November 
1996 examination, which the examiner stated was a product 
both of foot disability and of the veterans prior stroke.  
It is impossible to say what part of the gait difficulties 
stems from which disability.  In such a case, where the 
medical evidence does not appear to permit discrimination 
between the effects of service-connected and nonservice-
connected disabilities, the Board must grant the veteran the 
benefit of the doubt on this question.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

This being the case, the Board finds that the current 
disability picture, as reflected by the evidence as a whole, 
supports the assignment of a 30 percent disability rating.  
The veteran suffers from considerable pain on a daily basis 
that is unrelieved by either orthopedic appliances or 
surgical intervention and which frequent narcotic and steroid 
injections can only relieve temporarily.  While Motrin has 
relieved the pain in the past, the veteran cannot avail 
himself of this because of therapy he is undergoing in the 
light of his prior stroke.  The overall functional limitation 
suggested by these symptoms makes his condition severe so as 
to warrant the assignment of a 30 percent rating.  There is 
deformity, there is daily pain on manipulation and use, and 
this pain is apparently not improved by orthopedic shoes or 
appliances.  While there is no objective indication of 
swelling on use (attested to by the veteran) and no objective 
indication of characteristic callosities, the overall 
disability picture is more reflective of the criteria for a 
30 percent rating than it is reflective of the criteria for a 
10 percent rating.  See 38 C.F.R. § 4.7.

Respecting the criteria for a 50 percent rating under 
Diagnostic Code 5276, there is no evidence of marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo achillis on manipulation so as to warrant the 
assignment of this higher rating in this case.

For the foregoing reasons, the Board finds that a schedular 
increase in the assigned evaluation for bilateral pes planus 
to 30 percent is warranted under Diagnostic Code 5276.  As 
there is a specific diagnostic code for evaluating the 
veterans disability, the Board questions the propriety of 
considering the applicability of other potentially applicable 
diagnostic codes to evaluate the veterans disability.  See 
38 C.F.R. § 4.20.  However, even if the veterans condition 
was evaluated under Diagnostic Code 5284, by analogy to other 
foot injuries, no more than a 30 percent evaluation is 
assignable.  Further, the veteran is not shown to have, or to 
have to have disability comparable to, clawfoot; therefore, 
evaluation under Diagnostic Code 5278, the only other 
diagnostic code providing for an evaluation higher than 50 
percent, is not warranted. 

The Board also finds no showing that the veterans bilateral 
pes planus reflects so exceptional or unusual a disability 
picture so as to warrant the assignment of an increased 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the veterans service-connected bilateral 
pes planus is not shown to result in marked interference with 
his employment.  Indeed, although the veteran took employment 
as a policeman at a public university following his 
separation from service, and although it may be presumed that 
a foot disability would have some impact on this kind of 
employment, there is no showing that interference beyond that 
contemplated in the assigned evaluation has occurred.  Also, 
the veterans service-connected foot problems are not shown 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  The record shows only two prior 
surgeries on the feet for apparently unrelated foot 
disabilities.  In the absence of evidence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 157, 158-159 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 98 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased evaluation to 30 percent for 
service-connected bilateral pes planus is granted.



REMAND

Initially, the Board notes that during the course of the 
appeal of the above-captioned issues, the RO issued a rating 
decision in June 1997 awarding the veteran service connection 
for post-traumatic stress disorder (PTSD) and assigning a 
disability evaluation of 30 percent.  The veteran disagreed 
with the disability evaluation assigned in October 1997, and 
in February 1998, the RO issued another rating decision 
increasing the disability evaluation to 70 percent.  However, 
as a higher evaluation is available, and the veteran is 
presumed to seek the maximum available benefit, that issue 
remains in appellate status.  See AB. v. Brown, 6 Vet. App. 
35, 38 (1993).  

When, as here, there has been an initial RO adjudication of a 
claim and a notice of disagreement has been filed as to its 
denial, the veteran is entitled to a statement of the case.  
The ROs failure to issue a statement of the case on the 
issue of increased rating for his PTSD is a procedural defect 
requiring remand.  See 38 C.F.R. §§ 19.9, 19.26 (1998); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The veteran has 
not given any indication that he intends to withdraw the 
appeal, and the RO has not granted the maximum benefits 
potentially available to him.  Consequently, the RO must 
issue a statement of the case.

Regarding the claim of entitlement to an increased rating for 
service-connected hypertension, the Board notes that the last 
supplemental statement of the case in this matter was issued 
in June 1997.  However, the criteria for rating 
cardiovascular disorders, codified at 38 C.F.R. § 4.104, 
changed effective January 12, 1998. Diagnostic Code 7101 
pertaining to hypertensive vascular disease, the code used to 
rate the veterans hypertension, specifically has changed.  

Where a regulation affecting the entitlement of a veteran to 
a claimed benefit changes during the course of his or her 
appeal, the veteran is entitled to consideration of his or 
her claim under both the former and revised version of the 
regulation, and is entitled to a resolution of the claim 
under that version of the regulation which is more favorable 
to him or her, unless Congress has provided otherwise, or has 
permitted the Secretary to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The RO has not adjudicated the veterans claim under 
both versions of Diagnostic Code 7101, and does not have the 
benefit of VA compensation and pension examination responsive 
to the new version of Diagnostic Code 7101.  Consequently, in 
order to avoid prejudicing the veteran, the Board will remand 
this claim to obtain a new examination and readjudication 
that take into account both the former and revised rating 
criteria.  All outstanding medical records should be obtained 
with the claims file prior to having the veteran undergo VA 
examination.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should issue an appropriate 
statement of the case on its disposition 
of the veterans claim for an increased 
rating for service-connected PTSD, to 
include the reasons and bases for its 
decision, and citation to all pertinent 
legal authority.  The veteran and his 
representative should be furnished with a 
copy of the statement of the case and 
should be afforded the applicable 
opportunity to respond.  Thereafter, the 
claim of increased rating for PTSD should 
be certified to the Board only if the 
veteran timely files a substantive appeal 
on this issue.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers, public or private, 
where he has recently received treatment 
for hypertension and appropriate 
releases.  Thereafter, the RO should 
obtain and associate with the claims file 
legible copies of treatment records from 
all identified sources.  However, the RO 
should obtain and associate with the 
record all medical treatment records 
dated since November 1997 from the Dorn 
Veterans Hospital, regardless of whether 
the veteran responds to the ROs  
inquiry.  If any requested records are 
unavailable or a search otherwise has 
negative results, that fact should 
clearly be documented in the claims file.

3.  Following completion of the above 
development, the veteran should be 
afforded a VA cardiology compensation and 
pension examination to evaluate the 
severity of the veterans hypertension.  
It is imperative that the examiner review 
the entire claims folder prior to the 
examination.  The examiner should perform 
all necessary tests, and report all 
pertinent clinical findings, to include 
blood pressure readings.  Based upon the 
examination of the veterans and, based on 
a review of the entire evidence, should 
provide an assessment of the severity of 
the hypertension, to include whether 
continuous medication is required for 
control of the condition.  The examiner 
also should identify the existence of any 
other conditions that the hypertension 
has caused; specifically, whether the 
veteran has atrial fibrillation, and, if 
so, whether it is related to the 
hypertension, and whether the veterans 
stroke was related to his hypertension.  
If the examiner is unable to respond to 
any of the points noted above, he or she 
should so indicate and provide an 
explanation.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached (to include reference to specific 
evidence of record) should be set forth 
in a typewritten report.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  When the above development has been 
completed, the issue of entitlement to an 
increased rating for hypertension should 
be readjudicated on the basis of all 
pertinent evidence and with consideration 
accorded to all governing legal authority 
and precedent, including the Karnas 
decision and both the old and new rating 
criteria.  The RO must provide adequate 
reasons and bases for its decision.

6.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development and adjudication, and no inference should be 
drawn regarding the final disposition of any claim.  The 
veteran need take no action until otherwise notified.  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
